Citation Nr: 0031586	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  98-10 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a retroactive compensable rating for sleep 
apnea based on clear and unmistakable error in a July 1993 
rating decision.


REPRESENTATION

Appellant represented by:	The North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The appellant had active military service from June 8, 1988 
to June 5, 1992.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  As herein pertinent, an 
unappealed July 1993 RO rating decision granted service 
connection for sleep apnea; a noncompensable rating was 
assigned.  

In July 1995, the RO denied a compensable rating for sleep 
apnea.  The veteran filed a notice of disagreement as to that 
determination and was issued a statement of the case in 
December 1995.  However, he did not thereafter file a timely 
substantive appeal as to the RO's determination to confirm 
and continue the noncompensable rating assigned for sleep 
apnea.  

In January 1997, the veteran was accorded an RO hearing on 
the issue of a compensable rating for sleep apnea.  A 
transcript of the hearing is of record.  In a supplemental 
statement of the case, which represented the hearing 
officer's decision, and was dated January 22, 1997, the 
hearing officer, in pertinent part, assigned a 30 percent 
rating for sleep apnea, effective March 31, 1995, the date of 
receipt of the veteran's claim for increased evaluation for 
that disorder; additionally, he assigned a 50 percent rating 
for sleep apnea, effective October 7, 1996.  Thereafter, on 
February 3, 1997, the veteran withdrew the appeal as to an 
increased rating for sleep apnea; however, in October 1997, 
he again raised the issue of entitlement to an increased 
rating for sleep apnea, then evaluated 50 percent disabling, 
as well as the issue of assignment of a retroactive 
compensable rating for sleep apnea.

In an April 1998 rating decision, the RO, in pertinent part, 
denied entitlement to a rating greater than 50 percent rating 
currently assigned for sleep apnea.  The RO also determined 
that a rating greater than 30 percent for sleep apnea was not 
warranted for the period from March 31, 1995 to October 6, 
1996, or that a rating greater than 50 percent for sleep 
apnea was not warranted for the period since October 7, 1996.  

An RO hearing was held in November 1998.  The transcript of 
the hearing is of record.

In May 2000, the Board entered a decision in this case 
denying entitlement to secondary service connection for 
diabetes mellitus; determining that new and material evidence 
had not been submitted to reopen a claim of service 
connection for gastritis; and denying entitlement to an 
increased rating for sleep apnea, evaluated 50 percent 
disabling.  Additionally, after reviewing the procedural 
posture of the case, the Board recharacterized the issue 
involving entitlement to an earlier effective date for an 
increased evaluation for sleep apnea to the issue as it now 
appears on the title page of this decision.  

The issue of entitlement to a retroactive compensable rating 
for sleep apnea based on clear and unmistakable error in a 
July 1993 rating decision was remanded for further 
development to comport with due process standards.  The RO 
issued a supplemental statement of the case in June 2000.  It 
was determined that no revision was warranted in the July 
1993 rating decision assigning a compensable rating for sleep 
apnea.  The development requested on remand having been 
completed, the case was returned to the Board for 
continuation of appellate review. 

In August 2000, the veteran executed a new power of attorney 
naming the North Carolina Division of Veterans Affairs as his 
representative.  In June 2000 and September 2000, a person at 
the RO, representing both the North Carolina Division of 
Veterans Affairs and the American Legion, reviewed the record 
on the veteran's behalf.  In October 2000, an American Legion 
representative at the Board offered argument on the veteran's 
behalf.  Were it not for the VA Form 646 executed by the 
North Carolina Division of Veterans Affairs, in September 
2000, the August 2000 power of attorney would have 
precipitated a purely procedural remand.  In view of the 
joint accreditation of representatives by the North Carolina 
Division of Veterans Affairs and the American Legion in North 
Carolina, this problem is called to the attention of the RO  


FINDING OF FACT

The unappealed July 1993 rating decision which assigned a 
noncompensable rating for sleep apnea was not completely 
inconsistent with and was not completely unsupported by the 
evidence then of record.

CONCLUSION OF LAW

The unappealed July 1993 rating decision which denied a 
rating greater that noncompensable for sleep apnea was not 
clearly and unmistakably erroneous, and that determination 
was final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A November 27, 1991 service department treatment notation 
reflects that the veteran's spouse reported that the veteran 
experienced increased snoring with short periods of apnea; 
the veteran related that he was not feeling rested after 
sleeping.  The assessments included history of possible sleep 
apnea.  

An examination was performed in May 1992 for service 
separation.  The assessments included probable sleep apnea, 
not considered disqualifying.  

An original claim seeking service connection for multiple 
disorders, including sleep apnea, was received on July 19, 
1992.  

A VA examination was performed on August 10, 1992.  The 
veteran reported excessive snoring and fatigue which he 
attributed to sleep apnea.  Currently, the veteran stated 
that he had experienced intermittent, mild bronchitis with 
occasional wheezing and cough since 1990, but denied specific 
treatment therefor and indicated that he was currently 
asymptomatic.  He reported that he had experienced sleep 
apnea since 1990 and noted that this condition had caused him 
to awake once or twice nightly, with excessive snoring and 
fatigue.  The veteran remarked that a definite diagnosis of 
sleep apnea had been made in March 1992.  He indicated that 
he was scheduled for sleep apnea studies on August 31, 1992 
at "New Haven," North Carolina.  According to the 
examiner's report, the veteran had been requested to send the 
results of the anticipated sleep apnea studies for review.  

On current VA examination, clinical inspection of the 
respiratory system showed that the chest was completely clear 
to percussion and auscultation, with normal chest shape and 
expansion.  A chest x-ray was normal.  Pulmonary function 
testing was interpreted as within normal limits.  The 
diagnoses included history of bronchitis, now subsided; and 
history of sleep apnea.

A July 1993 rating decision, among other actions, granted 
service connection for sleep apnea, and assigned a 
noncompensable rating for that disorder.  The award was made 
effective June 6, 1992, the day following the veteran's 
separation from service.  The veteran was informed of the 
rating action by letter dated August 6, 1993.  He did not 
appeal within the one year prescribed period.

A hearing was held before an RO hearing officer in January 
1997.  At the hearing, the veteran submitted records of his 
evaluation at the Sleep Disorders Center, at New Hanover, 
North Carolina, performed on August 31, 1992 and on September 
1, 1992.  A trial using a continuous airway pressure (CPAP) 
machine was recommended.  It was reported that sleep apnea 
was improved utilizing a CPAP machine.

In a statement dated in October 1997, the veteran asserted 
that a 50 percent rating for his sleep apnea should have been 
assigned effective to June 6, 1992.  In this regard, he noted 
that he had been assigned a 50 percent rating for sleep 
apnea, effective October 7, 1996.  He maintained that records 
from the New Hanover Regional Medical Center demonstrated 
that, by 1992, he satisfied the criterion for assignment of a 
50 percent evaluation for sleep apnea; specifically, he 
required the use a breathing assistance device such as a CPAP 
machine.  

In a June 2000 statement in support of this appeal, the 
veteran's representative argued that the RO's July 10, 1993 
rating decision granting a noncompensable rating for sleep 
apnea was clearly and unmistakably erroneous.  In this 
regard, the representative maintained that the RO failed to 
obtain clinical records showing the veteran's evaluation for 
sleep apnea at the New Hanover Regional Medical Center on 
August 31, 1992, although the veteran had informed the RO of 
the existence of these records.  


II.  Legal Analysis

A July 1993 rating decision granted service connection for 
sleep apnea and assigned a noncompensable rating, effective 
June 6, 1992.  The veteran was notified of that action and 
did not file a timely notice of disagreement with that 
determination.  In the absence of a finding of clear and 
unmistakable error in that decision, it is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a) (1999).  

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105(West 1991); 38 
C.F.R. § 3.105(a) (1999).  

In order for there to be a valid claim for clear and 
unmistakable error, the correct facts as they were known at 
the time of the original decision must not have been before 
the adjudicator or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet.App. 310 
(1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.

Prior to October 7, 1996, VA's Rating Schedule did not 
provide a diagnostic code specifically for evaluation of 
sleep apnea.  Rather, sleep apnea was earlier rated by 
analogy to bronchial asthma, as well as by analogy to 
emphysema.  In this case , the RO initially rated sleep apnea 
by analogy to a benign growth of the respiratory system under 
38 C.F.R. § 4.97, Diagnostic Code 6820; in turn, VA's Rating 
Schedule specifies that a benign growth of the respiratory 
system is to be evaluated using an appropriate respiratory 
analogy, which as previously stated, could have been 
bronchial asthma or pulmonary emphysema.  

Under rating criteria in effect prior to October 7, 1996 for 
evaluating disorders of the respiratory system, a 10 percent 
rating was warranted for bronchial asthma, when it was 
productive of mild disability; paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

Under rating criteria in effect prior to October 7, 1996 for 
evaluating disorders of the respiratory system, a 10 percent 
rating was warranted for pulmonary emphysema, when it was 
productive of mild disability, with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion.  38 C.F.R. § 4.97, Diagnostic 
Code 6603.  

Further, VA's Rating Schedule provides that in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

A review of the evidence available to the RO when it entered 
its July 1993 rating decision assigning a noncompensable 
rating for sleep apnea consisted of service medical records 
and a report of a VA examination conducted on August 10, 
1992.  The medical evidence then demonstrated that the 
veteran had sleep apnea, manifested primarily by fatigue, 
excessive snoring, and episodes of awaking at night.  From an 
objective standpoint, clinical and x-ray examination revealed 
no compromise of respiratory function; moreover, pulmonary 
function testing was within normal limits.  

In order to have been entitled to assignment of even a 10 
percent evaluation for sleep apnea, there was required an 
evidentiary showing of symptomatology equivalent to mild 
bronchial asthma or mild emphysema.  Symptoms consistent with 
mild bronchial asthma or mild emphysema were not then 
demonstrated, and the RO reasonably exercised its rating 
judgment in evaluating sleep apnea as noncompensably 
disabling.  The RO correctly applied governing criteria then 
in effect for evaluating sleep apnea by analogy to an 
existing diagnostic code for application to respiratory 
disorders.

The veteran has urged assignment of 50 percent rating 
effective June 6, 1992, as evidence was then available 
showing that he required the use of a CPAP machine to for his 
sleep apnea.  In fact, medical evidence from a private 
medical facility, compiled during 1992, shows only that the 
veteran's sleep apnea was improved utilizing a CPAP machine, 
not that the veteran actually required the use of a CPAP 
machine.  In any event, it should be noted that Diagnostic 
Code 6847, specifically for application to sleep apnea 
syndromes, first became effective on October 7, 1996.  
Accordingly, governing criteria with respect to effective 
dates preclude the retroactive application of that diagnostic 
code to the RO's July 1993 final rating decision assigning a 
noncompensable rating for sleep apnea.  38 C.F.R. § 3.114.  

It has been contended that VA's July 1993 rating decision was 
clearly and unmistakably erroneous for failure to obtain 
records of the veteran's evaluation on August 31, 1992, for 
sleep apnea, at a private medical facility.  In effect, it is 
argued that VA breached its duty to assist the appellant in 
obtaining facts pertinent to his claim.  

A review of the record discloses that the veteran had, on 
August 10, 1992, informed a VA physician that he anticipated 
being evaluated at a sleep laboratory at a private medical 
facility on August 31, 1992.  His reference to the impending 
appointment at the private medical facility was sufficient to 
have triggered VA's duty to assist him in procuring any 
medical records likely to have been created by the upcoming 
appointment.  In fact, copies of those records, dated August 
31, 1992 and September 1, 1992, were eventually submitted by 
the veteran to the RO in January 1997.  The reason that the 
veteran did not submit the records, after being requested to 
do so by the VA physician on August 10, 1992, is not clear 
from the record.


The Board does not dispute that the RO breached its duty to 
assist by failing to take steps to assist the appellant in 
procuring the private medical records in question.  However, 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
stated that the breach of the duty to assist cannot form the 
basis for a claim of clear and unmistakable error, as such 
breach creates only an incomplete, rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  As 
discussed above, the RO correctly applied the law and 
regulations to the available, correct facts, at the time of 
its July 1993 adjudication.  The evidence of the veteran's 
evaluation at the private medical facility on August 31, 1992 
and September 1, 1992 was not part of the record at the time 
of July 1993 adjudication and may not form a basis for a 
finding of clear and unmistakable error at this time.  



ORDER

Entitlement to a retroactive compensable rating for sleep 
apnea based on clear and unmistakable error in a July 1993 
rating decision is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 1 -


